Name: Commission Regulation (EEC) No 3095/81 of 29 October 1981 derogating from Regulation (EEC) No 1686/72 as regards the time limit for the payment of aid for seed in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/20 Official Journal of the European Communities 30 . 10 . 81 COMMISSION REGULATION (EEC) No 3095/81 of 29 October 1981 derogating from Regulation (EEC) No 1686/72 as regards the time limit for the payment of aid for seed in Greece gation from the rules concerning time limits for the payment of the aid, to authorize Greece to pay the amount of the aid due in respect of the 1980 harvest up to and including 31 December 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 73 thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 1686/72 ( ! ), as amended by Regulation (EEC) No 1 382/74 (2 ), provides that the Member State shall pay the amount of aid to the grower within two months following the lodging of the application and at the latest on 31 July in the year following the year of the harvest ; whereas this period was fixed taking into account the time required for certification and for the examination of files ; Whereas, however, there have been administrative difficulties in Greece , on changing over from the national system to the common organization , in carrying out, within the time limit laid down , verifica ­ tion of the conditions laid down for granting aid for seed ; whereas it is therefore necessary, by way of dero ­ For the 1980 harvest and notwithstanding Article 3 (2) of Regulation (EEC) No 1686/72, Greece is hereby authorized to pay the aid for seed to the grower at the latest on 31 December 1981 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 4 . 8 . 1972, p . 26 . ( 2 ) OJ No L 148 , 5 . 6 . 1974, p . 9 .